Per Curiam.
The sole question presented by plaintiff’s four assignments of error is the court’s refusal to give plaintiff’s requested instruction that defendants were chargeable with negligence as a matter of law for their alleged violation of a city ordinance.
We find no merit in the assignments. The jury was correctly instructed; the requested instruction does not state the law.
Instruction No. 7 instructed the jury as to the applicable portion of the Seattle traffic ordinance which concerns parking at a place where traffic signs prohibit it.
Instruction No. 8 (to which no error was assigned) states:
The violation, if you find there was such a violation, of a statute or ordinance governing the operation of motor vehicles is negligence as a matter of law.
While the violation of a positive statute or ordinance is negligence, such negligence will not bar recovery on the part of a plaintiff, nor will it render a defendant liable for damages, unless such violation proximately contributed to or proximately caused the injury. (Italics ours.)
Plaintiff’s requested instruction is deficient because it does not instruct that the violation of an ordinance must be a proximate cause of the accident.
The judgment of dismissal, entered after a jury verdict for defendant, is affirmed.